Title: From Thomas Jefferson to John Dobson, 1 January 1792
From: Jefferson, Thomas
To: Dobson, John


          
            Sir
            Philadelphia Jan. 1. 1792.
          
          If my letter of Dec. 5. produced disappointment to you, be assured that your’s of the 18th. was not less mortifying to me. It was in a tone of complaint to which no action of my life has ever justly exposed me. I think I may say with truth that no man on earth has been readier to do every thing possible to discharge that debt, of a portion of which you are become the representative. The first year after the death of Mr. Wayles who contracted it, I sold 5000 pounds worth of land and tendered the bonds to Mr. Jones’s agent who refused to receive them. There was not then a shilling of paper money in circulation; but before payment was received, it was not worth receiving. At the close of the war I delivered my who[le] estate into the hands of two of the best men on earth, and have not now for seven years drawn one shilling of it’s profits for my own use: and finding that this has not answered, I have again sold property enough to pay the whole debt. Not having the power of creating money, I know not what more I could have done. But you say that in my letters to Mr. Hanson and yourself I promised that the bond assigned to you should be pointedly paid in September. You have not duly attended, Sir, to those letters. If you will have the goodness to look at them, you will find they contain no other promise than that the nett proceeds of the tobacco which should come here should be duly divided between that and the demand of another creditor. Knowing how subject to disappointment these means of payment are, I carefully avoided saying I would do any thing which did not depend on myself. The tobo. is not yet all come to hand. There is less in the amount than I had been taught to expect. The expences of bringing it from the plantations to this place and the intermediate expences have exceeded what was supposed. What is already come is not yet paid for. None of these things depended on me, and therefore in my letters I made myself responsible for none of them.—As to the time and means of paying the balance, I shall defer saying any thing precise till I learn the result of the sale which was to take place last month, and the aid obtained from that towards this payment. As soon as I receive that information I will again revise the subject and write to you, and in the mean time only say I shall leave nothing untried to effect it, and that I am with due regard Sir Your humble servt.,
          
            Th: Jefferson
          
        